DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 10/18/2021. However, a new rejection is presented for the following reasons of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka, US 2015/0357618, in view of Gao Yunzhi et al., CN 103606644, , and in further view of   Hong et al.,  US 2018/0183106.
Regarding claim 1, Hiraoka teaches a separator (abstract; 0009-0011) for a lithium secondary battery (cell) (abstract; 0009) comprising a lithium metal layer (0022) formed on one side of the porous substrate (0022-0023).
Hiraoka does not teach lithium metal layer has a window frame shape with an empty interior.

Hong et al., teaches a lithium secondary battery (abstract) wherein lithium layer (0015) has a window frame shape with an empty interior (Fig. 1-6).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the teachings of Hong et al., into the teachings of Hiraoka and Gao because although Gao teaches different shapes of the empty portion of the separator, the design choice of Hong teaches “since it is possible to make the best use 
of the remaining space of the secondary battery accommodating space of the 
electronic apparatus, the space for increasing the battery capacity and the 
battery usage time is not limited to a rectangular shape or a cylindrical 
shape, so that the electronic apparatus may be designed to have various 
designs.” (0032).
Regarding claim 2, Hiraoka, teaches the lithium metal layer has a thickness of 4 .mu.m or 2 to 26 .mu.m.  (0042). Regarding claim 3, Hiraoka, Gao, Hong do not  teach the lithium metal layer has an area of 1% to 40% based on 100% of an area of the window frame shape with the empty interior. 
However, the invention as a whole would have been obvious to one of ordinary skill in the art because the area would be an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).Regarding claim 4, Hiraoka teaches a lithium secondary battery (cell) (abstract; 0009) comprising a positive electrode (abstract); a negative electrode (abstract); and a separator 
Hiraoka does not teach the lithium metal layer is formed along an outer circumferential surface of the porous substrate and has a window frame shape with an empty interior, wherein the lithium metal layer surrounds edges of the positive electrode at a position spaced apart from the positive electrode. Gao et al., teaches a lithium secondary battery (abstract) comprising: a lithium metal layer (0014) has a various shapes with an empty portions (0023-0026; 0040; 0044; 0047) (Fig. 1-4).
Hong et al., teaches a lithium secondary battery (abstract) wherein lithium layer (0015) has a window frame shape with an empty interior (Fig. 1-6).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the teachings of Hong et al., into the teachings of Hiraoka and Gao because although Gao teaches different shapes of the empty portion of the separator, the design choice of Hong teaches “since it is possible to make the best use 
of the remaining space of the secondary battery accommodating space of the 
electronic apparatus, the space for increasing the battery capacity and the 
battery usage time is not limited to a rectangular shape or a cylindrical 
shape, so that the electronic apparatus may be designed to have various 
designs.” (0032).Regarding claim 5, Hiraoka does not teach the positive electrode and lithium metal layer are 
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Additionally, the invention as a whole would have been obvious to one of ordinary skill in the art because the distance between the positive electrode and lithium metal layer would be an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).Regarding claim 6, Hiraoka does not teach the positive electrode and the lithium metal layer are spaced apart from each other by 10 .mu.m to 10 mm. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Additionally, the invention as a whole would have been obvious to one of ordinary skill in the art because the distance between the positive electrode and lithium metal layer would be an obvious matter of design choice  (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).
Regarding claim 7, Hiraoka does not teach the lithium metal layer has an area of 1% to 40% based on 100% of an area of the positive electrode. 
However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 9, Hiraoka teaches the lithium secondary battery (cell) (abstract; 0009) wherein battery comprises positive electrode terminal (0015) (Fig. 3; Fig. 2B) exposed to outside battery (0023), a negative electrode terminal (0024), and a lithium electrode terminal connected to the lithium metal layer (0011-0012; 0022-0023).
Regarding, “wherein terminals are connected to supply lithium ions to positive electrode by a current flowing between lithium electrode and positive electrode” is a product-by-process.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727